DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The rejection of claims 19-24 under 35 U.S.C. 101 are being directed to a judicial exception is withdrawn in view of the claim amendments in the Response of July 8, 2022.
The rejection of claims 8, 10-19, 23 and 24 under 35 U.S.C. 112, second paragraph for being indefinite is withdrawn in view of the claim amendments in the Response of July 8, 2022.
The rejection of claims 8, 12-17, 19, 23 and 24 under 35 U.S.C 102 as anticipated by Horwitz et al. is withdrawn in view of the claim amendments in the Response of July 8, 2022.
The rejection of claim 18 under 35 U.S.C 103 as anticipated by Horwitz et al. and Woods  is withdrawn in view of the claim amendments in the Response of July 8, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10-17, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combinations of Horwitz et al. J (Clin Invest. 2014, cited in IDS filed 12/20/2019) in view of de Lima et al. (Bone Marrow Transplant. 2008) and Lysak et al. (Cell Tissue Bank. 2016), as evidenced by Frisch et al. (Methods Mol. Biol. 2014)
Horwitz et al teaches that delayed hematopoietic recovery is a major drawback of umbilical cord blood (UCB) transplantation (Abstract, Background). They teach that transplantation of ex vivo-expanded UCB can shorten the time to hematopoietic recovery, but long-term robust engraftment has not yet been demonstrated (Abstract, Background). They hypothesized that transplantation of ex vivo expanded cord blood in combination with the noncultured T-cell fraction (referred to collectively as NiCord) could accelerate hematopoietic recovery and provide long-term engraftment (Abstract). Horwitz et al teaches that a NiCord-designated cryopreserved unit was delivered from the cord blood bank to a cGMP-compliant facility (i.e. “suitable for transplantation”) (Page 3125-3126, NiCord production). They teach that the cord blood unit was thawed and CD133+/CD34+ cells were selected using immunomagnetic beads (Page 3125-3126, NiCord production). The CD133-, non-cultured fraction was cryopreserved and maintained in a frozen state (Page 3125-3126, NiCord production). The CD133+/CD34+ fraction was tested for viability and purity and then cultured in MEM a medium (i.e. with nutrients) with fetal bovine serum (FBS), FIt3 ligand, stem cell factor, thrombopoietin, IL-6, and 2.5 mM of nicotinamide (Page 3125-3126, NiCord production).
	Horwitz et al fails to teach the first, selected CD133+/CD34+ blood cell fraction (a)(i) is a CD133+/CD34+cord blood fraction selected suitable for ex-vivo expansion and transplantation into a subject according to the following post-separation parameters:
i) About 20 x 105 to about 75 x 105 total cells;
ii) About 70% to about 85% viability
iii) About 70% to about 85% CD133+ cells;
iv) About 70% to about 85% CD34+ cells;
v) About 15 to about 75 CFU per 1000 cells; and
vi) Less than 3 Eu/mL endotoxin.
De Lima et al. also teaches a method of separating cord blood into CD133+ and CD133- fractions, as well as ex-vivo expanding the CD133+ fraction (Abstract, page 773, Expansion of cord blood cells ex vivo). De Lima et al teaches that umbilical cord blood grafts appear to cause less GVHD than other sources of hematopoietic stem and progenitor cells, and, as such, increase the possible donor pool (Introduction, paragraph 02). However, the use of cord blood (CB) has been limited by the relatively small number of progenitor cells, such as CD133+
cells, compared to other sources (Abstract; Introduction, paragraph 03). This is especially problematic as grafts with higher numbers of total nucleated cells (TNC) and higher numbers of CD34+ cells are associated with increased probabilities of survival (Introduction, paragraph 04-05). Strategies to improve patient outcomes include the co-transplantation of CD34+ or CD133+ selected peripheral blood stem cells to supplement the low number of progenitor cells found in cord blood, or the ex vivo expansion of cord blood-derived cells (Introduction, paragraphs 04-05).
Lysak et al teaches that the biological nature and multistep preparation of cell therapy products require the application of complex release criteria and quality control (Abstract). This includes testing for microbial contamination of cell therapy products as they are a potential source of morbidity in transplant recipients (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of preparing an umbilical cord blood unit for transplantation taught by Horwitz et al to include selecting CD133+ cell fractions that had the following parameters post-separation:
i) About 20 x 105 to about 75 x 105 total cells;
ii) About 70% to about 85% viability
iii) About 70% to about 85% CD133+ cells;
iv) About 70% to about 85% CD34+ cells;
v) About 15 to about 75 CFU per 1000 cells; and
vi) Less than 3 Eu/mL endotoxin; and to exclude units having greater than 3.0 endotoxin units (Eu)/ml endotoxin, bacterial, yeast, and/or mold growth at day 7 or 14 of ex vivo expansion. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to utilize a single umbilical cord blood unit suitable for transplantation that is characterized by the following parameters:
i) About 8 x 106 to about 15 x 106 total CD34+ cells; and
ii) About 1.8 x 104 9 to about 3.0 x 109 pre-cryopreserved total nucleated cells. 
One of ordinary skill in the art would have been motivated to select CD133+ fractions having the above post-separation parameters to optimize the number of viable total nucleated cells, as well as the number CD34+ and CD133+ progenitors as de Lima et al teaches the presence of these cells in greater numbers improves patient outcomes following transplantation (Introduction, paragraphs 03-05). Additionally, one of ordinary skill would also be motivated to select CD133+ fractions with an optimal number of CFUs as this is a measure for the presence and/or activity of hematopoietic progenitors, as evidenced by Frisch et al (Introduction). Similarly, one of ordinary skill in the art would be motivated to utilize a single umbilical cord unit suitable for transplantation that was characterized by an optimal number of CD34+ cells and TNCs, as de Lima et al teaches that higher cell numbers are associated with improved patient outcomes (Introduction, paragraphs 03-05). Furthermore, one of ordinary skill in the art in the art would be motivated to select CD133+ fractions that lacked endotoxin post-separation, and to exclude units having greater than 3.0 Eu/mL at days 7 or 14 of ex vivo expansion, to ensure the sterility of the cell therapy product prior to transplantation as microbial contamination is a potential source of morbidity in transplant recipients, as taught by Lysak et al (Abstract). One of ordinary skill would have a reasonable expectation of success as methods for determining the number of cells, the viability of cells, the number of cells with certain cell surface markers, the number of colony forming units, and the presence of endotoxins were known in the art prior to the effective filing date. 
Additionally, Horwitz et al fails to teach excluding units having greater than 3.0 Eu/mL endotoxin, and/or bacterial, yeast or mold growth at day 7 or at day 14 of said ex-vivo expansion (claim 10). Lastly, Horwitz et al fails to teach wherein said single umbilical cord blood unit suitable for transplantation is characterized by the following pre-cryopreservation parameters (claim 11):
i) About 8 x 106 to about 15 x 10*6 total CD34+ cells; and
ii) About 1.8 x 104 9 to about 3.0 x 109 pre-cryopreserved total nucleated cells.
Regarding claims 9 and 10- Horwitz et al teaches that cord blood fractions were tested for safety prior to cryopreservation and following CD133+ cell expansion (Page 3125-2126-3126, NiCord Production). Additionally, Horwitz et al teaches measuring parameters such as TNC and CD34+ counts prior to cryopreservation, TNC and CD34+ counts prior to infusion (i.e. following culture if expanded), the presence of endotoxins, and the viability of cells prior to transplantation (Table 2).
Regarding claim 11- Horwitz et al teaches that suitable cord blood units were required to contain at least 1.5 x 107 TNCs and match four out of 6 HLA class I and HLA class II loci with the subject (Page 3125-3126, NiCord Production).
Regarding claims 12-14, Horowitz et al. teach the CD133+/CD34+ fraction was tested for viability and purity and then cultured in MEM medium (i.e. nutrients) with 10% fetal bovine serum (FBS), 50 ng FIt3 ligand, 50 ng stem cell factor, 50 ng thrombopoietin, 50 ng IL-6, and 2.5 mM of nicotinamide (Page 3125-3126, NiCord production).
Regarding claims 15-17- Horwitz et al teaches the CD133+ fraction was cultured for 21 days and harvested on the 21st day (Page 3125-2126, NiCord Production).
Regarding claim 19- Horwitz et al teaches that the CD133+ fraction was separated (i.e. selected) from the CD133- fraction of cord blood and cultured for 21 days (Page 3122, graft characteristics; Page 3125-2126, NiCord production). They teach that following expansion CD133+ grafts were selected if they were negative for the presence of bacteria prior to transplantation (i.e. selecting an ex-vivo cultured CD133+/CD34+ umbilical cord fraction suitable for transplantation into the subject. (Table 2, Page 3122, Patients; Page 3122, Graft characteristics; Page 3125-2126, NiCord production). Additionally, cell viability was determined for the expanded CD133+/CD34+ population, and those with a viability of about 70% to about 85% were selected for transplantation (Patients 4 and 5 of Table 2). Furthermore, CD133+/CD34+ fractions that were infused (i.e. selected according to parameters) had a CD34+ content that was about 7%-15% as determined by taking the infused CD34+ cell dose divided by the infused total nucleated cell (TNC) dose and multiplying by 100% (Patient 1 of Table 2). For example, Patient 1 received 2.6 x 106 CD4+ cells/kg and 1.8 x 107 TNC/kg. Therefore, the percent of CD34+ cells is ((2.6 x 10*6/1.8 x 10%7) x 100%), or 14.4% (Patient 1 of Table 2).
Regarding claim 23- Horwitz et al teaches that following the selection of CD133+ cells, the number of cells in the CD133- (i.e. not selected for CD133 expression, or “unselected”) fraction were determined, immunophenotyped, tested for viability, and tested for safety (i.e. no bacterial, yeast, or mold growth) (Page 3125-2126, NiCord production). Those that met the parameters were cryopreserved (Page 3122, Graft characteristics; Page 3125-2126, NiCord production).
Regarding claim 24- While Horwitz et al does not explicitly state selecting CD133- cord blood fractions free of clumps and foreign particles, as the methods of Horwitz et al are the same as those claimed (i.e. the separation of CD133+ and CD133- cord blood fractions), the selected fractions will have the same characteristics (Page 3122, Graft characteristics; Page 3125-2126, NiCord production; Abstract).

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horwitz et al. J (Clin Invest. 2014, cited in IDS filed 12/20/2019) and de Lima et al. (Bone Marrow Transplant 2008) and Lysak et al. (Cell Tissue Bank. 2016), as evidenced by Frisch et al. (Methods Mol. Biol. 2014) as applied to claims 8, 10 and 11 above, and further in view of Woods et al. (Cytotherapy, 2016).
	Horwitz et al teaches separating CD133+ and CD133- cord blood fractions, as well as cryopreserving CD133- cord blood fractions; however, they fail to teach cryopreserving CD133+ cord blood fractions (claim 18).
Woods et al teaches that the field of cellular therapeutics has immense potential, but is limited by key issues such as transferring therapies from the bench to bedside (Abstract). They teach that successful commercialization of cellular therapeutics will require extending the shelf-life of these therapies beyond shipping “fresh” at ambient or chilled temperatures for “just in time” infusion (Abstract). Lastly, Woods et al teaches that cryopreservation is an attractive option and offers potential advantages such as storing and retaining patient samples in case of a relapse, banking large quantities of allogeneic cells for broader distribution, and use and retaining testing samples for HLA typing and matching (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of preparing an umbilical cord blood unit for transplantation taught by Horwitz et al to include cryopreserving not only the CD133- fraction, but also the CD133+ fraction. One of ordinary skill in the art would have been motivated to do so to extend the shelf life of these therapies, as taught by Woods et al. One of ordinary skill would have a reasonable expectation of success as methods for cryopreservation were known in the art prior to the effective filing date of the claimed invention, as taught by Woods et al (whole document).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 8, 10-17, 19, 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37 and 38 of copending Application No. 16614057 (reference application).
 in view of de Lima et al. (Bone Marrow Transplant. 2008) and Lysak et al. (Cell Tissue Bank. 2016), as evidenced by Frisch et al. (Methods Mol. Biol. 2014)

 The ‘057 application teaches an umbilical cord blood cell fraction comprising a first blood cell fraction suitable for transplantation comprising CD133+/CD34+ selected blood cells ex-vivo cultured under conditions allowing for cell proliferation, said conditions comprising nutrients, serum, and a combination of cytokines including stem cell factor, thrombopoietin FLt3 ligand, IL-6, and nicotinamide in an amount between 1.0mM to 10mM. The claims of the ‘057 application also teach a second, uncultured, unselected blood cell fraction comprising CD133/CD34 negative cells.
The ’057 application does not teach 
i) About 20 x 105 to about 75 x 105 total cells;
ii) About 70% to about 85% viability
iii) About 70% to about 85% CD133+ cells;
iv) About 70% to about 85% CD34+ cells;
v) About 15 to about 75 CFU per 1000 cells; and
vi) Less than 3 Eu/mL endotoxin.
De Lima et al. also teaches a method of separating cord blood into CD133+ and CD133- fractions, as well as ex-vivo expanding the CD133+ fraction (Abstract, page 773, Expansion of cord blood cells ex vivo). De Lima et al teaches that umbilical cord blood grafts appear to cause less GVHD than other sources of hematopoietic stem and progenitor cells, and, as such, increase the possible donor pool (Introduction, paragraph 02). However, the use of cord blood (CB) has been limited by the relatively small number of progenitor cells, such as CD133+
cells, compared to other sources (Abstract; Introduction, paragraph 03). This is especially problematic as grafts with higher numbers of total nucleated cells (TNC) and higher numbers of CD34+ cells are associated with increased probabilities of survival (Introduction, paragraph 04-05). Strategies to improve patient outcomes include the co-transplantation of CD34+ or CD133+ selected peripheral blood stem cells to supplement the low number of progenitor cells found in cord blood, or the ex vivo expansion of cord blood-derived cells (Introduction, paragraphs 04-05).
Lysak et al teaches that the biological nature and multistep preparation of cell therapy products require the application of complex release criteria and quality control (Abstract). This includes testing for microbial contamination of cell therapy products as they are a potential source of morbidity in transplant recipients (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of preparing an umbilical cord blood unit for transplantation taught by the reference application to include selecting CD133+ cell fractions that had the following parameters post-separation:
i) About 20 x 105 to about 75 x 105 total cells;
ii) About 70% to about 85% viability
iii) About 70% to about 85% CD133+ cells;
iv) About 70% to about 85% CD34+ cells;
v) About 15 to about 75 CFU per 1000 cells; and
vi) Less than 3 Eu/mL endotoxin; and to exclude units having greater than 3.0 endotoxin units (Eu)/ml endotoxin, bacterial, yeast, and/or mold growth at day 7 or 14 of ex vivo expansion. Additionally, it would have been prima facie obvious to one of ordinary skill in the art to utilize a single umbilical cord blood unit suitable for transplantation that is characterized by the following parameters:
i) About 8 x 106 to about 15 x 106 total CD34+ cells; and
ii) About 1.8 x 104 9 to about 3.0 x 109 pre-cryopreserved total nucleated cells. 
One of ordinary skill in the art would have been motivated to select CD133+ fractions having the above post-separation parameters to optimize the number of viable total nucleated cells, as well as the number CD34+ and CD133+ progenitors as de Lima et al teaches the presence of these cells in greater numbers improves patient outcomes following transplantation (Introduction, paragraphs 03-05). Additionally, one of ordinary skill would also be motivated to select CD133+ fractions with an optimal number of CFUs as this is a measure for the presence and/or activity of hematopoietic progenitors, as evidenced by Frisch et al (Introduction). Similarly, one of ordinary skill in the art would be motivated to utilize a single umbilical cord unit suitable for transplantation that was characterized by an optimal number of CD34+ cells and TNCs, as de Lima et al teaches that higher cell numbers are associated with improved patient outcomes (Introduction, paragraphs 03-05). Furthermore, one of ordinary skill in the art in the art would be motivated to select CD133+ fractions that lacked endotoxin post-separation, and to exclude units having greater than 3.0 Eu/mL at days 7 or 14 of ex vivo expansion, to ensure the sterility of the cell therapy product prior to transplantation as microbial contamination is a potential source of morbidity in transplant recipients, as taught by Lysak et al (Abstract). One of ordinary skill would have a reasonable expectation of success as methods for determining the number of cells, the viability of cells, the number of cells with certain cell surface markers, the number of colony forming units, and the presence of endotoxins were known in the art prior to the effective filing date. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive. 
Applicants assert that de Lima does not teasch selection of cord blood fractions.  This is not persuasive as de Lima is cited for the general principles that they teach regarding ex vivo culture of cord blood; as explained above, de Lima teaches that cord blood is optimal for certain transplant situations and that ex vivo expansion provides a means for supplying the needed amount of cord blood.  Therefore, the person of ordinary skill would not be looking to de Lima for a teaching of selection of cord blood fractions, as Horwitz already provides that teaching.
Applicants assert that Lysek et al. is silent on multiple states of selection.  This is not found persuasive because Lysek et al. is not cited for their teaching regarding multiple states of selection, but, as explained above, for their general teaching that cell therapy products require the application of complex release criteria and quality control.  As such, it would have been obvious to test and optimize the claimed product to ensure that it meant criteria that is routinely assessed in preparing cell therapy products.  
Applicants assert that Frisch does not teach optimal numbers of CFUs.  This is not found persuasive because, as explained above, Frisch is an evidentiary reference – Frisch is not used as a prior art references, and therefore is not relied upon for determining a basis of optimal CFUs.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Peter Paras can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E KNIGHT/Primary Examiner, Art Unit 1631